Exhibit FOR IMMEDIATE RELEASE: PGT ANNOUNCES AMENDMENT OF CREDIT FACILITY VENICE, FL, May 1, 2008 (PRIME NEWSWIRE) - PGT, Inc. (NASDAQ:PGTI) announced today that on April 30, 2008, PGT and its subsidiary, PGT Industries, Inc., entered into an amendment to their Second Amended and Restated Credit Agreement, dated as of February 14, The amendment, among other things, relaxes certain financial covenants, increases the applicable rate on loans and letters of credit, and sets a LIBOR floor. The effectiveness of the amendment is conditioned, among other things, on the repayment of at least $30 million of loans under the Credit Agreement no later than August 14, 2008.Such amount is expected to come from a combination of cash on hand and the proceeds of an equity issuance. Rod Hershberger, President and Chief Executive Officer of PGT, commented, “This amendment provides increased financial and operational flexibility as we continue to execute on our value proposition, expand product offerings, push into new geographic markets, and capture additional market share.” About PGT: PGT®pioneered the U.S. impact-resistant window and door industry and today is the nation’s leading manufacturer and supplier of residential impact-resistant windows and doors. PGT is one of the largest window and door manufacturers in the United States.
